IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,959-01


                      EX PARTE MICHAEL EARL KELLER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 12405 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to seven years’ imprisonment.

        Applicant’s claims concerning court costs are dismissed. In re Daniel, 396 S.W.3d 545, 548

(Tex. Crim. App. 2013); Ex parte Knight, 401 S.W.3d 60, 67 (Tex. Crim. App. 2013). Based on this

Court’s independent review of the record, we find that Applicant’s remaining claims are without

merit. Therefore, we deny relief.

Filed: September 17, 2014
Do not publish